Case: 19-50856    Document: 00515785242        Page: 1    Date Filed: 03/17/2021




           United States Court of Appeals
                for the Fifth Circuit                             United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   March 17, 2021
                                No. 19-50856                        Lyle W. Cayce
                              Summary Calendar                           Clerk


   Rosa Serrano,

                                                         Plaintiff—Appellant,

                                     versus

   Ann Crawford-McClure, Chief Justice Eight Court of Appeals;
   Jaime Esparza, District Attorney; Jesus Herrera, Criminal County
   Court at Law; Steven Hughes, Eleventh Court of Appeals; Virgil
   Mulanax, County Court of Law #7; Gina Palafox, Justice Eight
   Court of Appeals; Yvonne Rodriguez, Justice Eight Court of Appeals;
   Richard Wiles, Sheriff, El Paso County; Stephen Ables, Regional
   Administrative Judge District Six; Luis Aguilar, 243rd District Court for
   Texas,

                                                      Defendants—Appellees.


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 6:19-CV-336


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
Case: 19-50856      Document: 00515785242          Page: 2   Date Filed: 03/17/2021

                                    No. 19-50856


   Per Curiam:*
          Rosa Serrano, Texas prisoner # 2151723, filed a 42 U.S.C. § 1983
   complaint against numerous defendants, challenging two state criminal
   contempt orders and her state Medicaid fraud conviction. The district court
   dismissed her complaint for failure to state a claim under 28 U.S.C. § 1915(e).
   Serrano reasserts her claims and argues that the criminal contempt orders
   and her Medicaid fraud conviction were void due to violations of her
   constitutional rights; the state courts lacked jurisdiction because she
   removed the state criminal cases to federal court; and the appellees were not
   entitled to immunity due to their misconduct.
          On appeal, Serrano makes numerous arguments but has not identified
   any error in the district court’s reasons for dismissing her claims for failure
   to state a claim under § 1915(e). When an appellant fails to identify any error
   in the district court’s analysis, it is the same as if the appellant had not
   appealed the issue. Brinkmann v. Dallas County Deputy Sheriff Abner, 813
   F.2d 744, 748 (5th Cir. 1987). Although pro se briefs are afforded liberal
   construction, Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se litigants
   must brief arguments to preserve them, Yohey v. Collins, 985 F.2d 222, 224–
   25 (5th Cir. 1993). Thus, Serrano has abandoned any argument that the
   district court erred in dismissing her complaint for failure to state a claim.
   See Brinkmann, 813 F.2d at 748; see also United States v. Whitfield, 590 F.3d
   325, 346 (5th Cir. 2009). Accordingly, the district court’s judgment is
   AFFIRMED. Serrano’s motion to appoint counsel and to abate the appeal




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 19-50856      Document: 00515785242           Page: 3   Date Filed: 03/17/2021




                                     No. 19-50856


   is DENIED. Her motion to suspend the collection of appeal fees is also
   DENIED.
          The district court’s dismissal of her complaint for failure to state a
   claim evidently counts as a strike under 28 U.S.C. § 1915(g). Serrano is
   ADVISED that if she accumulates three strikes, she will not be able to
   proceed in forma pauperis in any civil action or appeal filed while she is
   incarcerated or detained in any facility unless she is under imminent danger
   of serious physical injury. See id.




                                          3